Title: [Diary entry: 24 September 1784]
From: Washington, George
To: 

24th. And crossed it at the Mouth, as it was thought the river was too much swelled to attempt the ford a little higher up. The fork was about 2 Miles & half from Colo. Philups, & the ground betwn. very hilly tho’ rich in places. The Cheat at the Mouth is about 125 yds. wide—the Monongahela near dble. that. The colour of the two Waters is very differt., that of Cheat is dark (occasioned as is conjectured by the Laurel, among which it rises; and through which it runs). The other is clear; & there appears a repugnancy in both to mix, as there is a plain line of division betwn. the two for some distance below the fork; which holds, I am told, near a mile—the Cheat keeping the right shore as it descends, & the other the left.  The Line which divides the Commonwealths of Virginia & Pensylvania crosses both these Rivers about two miles up each from the point of fork & the Land between them is high as the line runs being a ridge which seperates the two Waters—but higher up the fork a good road (it is said) may be had from one river to the other. From the Fork to the Surveyors Office, which is at the house of one Pierpoint, is about 8 Miles along the dividing ridge. At this Office I could obtain no information of any Surveys or Entries made for me by Captn. Wm. Crawford; but from an examination of his books it appeared pretty evident that the 2500 acres which he (Crawford) had surveyed for & offered to me on the little Kanhawa (adjoining the large Survey under the proclamation of 1754) he had entered for Mr. Robert Rutherford and that the other tract in the fork between the Ohio & little Kanhawa had been entered by Doctr. Briscoe & Sons. Pursuing my enquiries respecting the Navigation of the Western Waters, Captn. Hanway proposed, if I would stay all Night, to send to Monongahela C[our]t House at Morgan town, for Colo. Zachh. Morgan and others; who would have it in their power to give the best accts. that were to be obtained, which, assenting to, they were sent for & came, & from them I received the following intelligence viz. That from the fork of Monongahela & Cheat, to the Court House at Morgan Town, is, by Water, about 11 Miles, & from thence to the West fork of the former is 18 More. From thence to the carrying place between it and a branch of the little Kanhawa, at a place called Bullstown, is about 40 Miles, by Land—more by Water and the Navigation good. The carrying place is nine Miles and an half between the navigable parts of the two Waters; and a good road between; there being only one hill in the way, and that not bad. Hence to the Mo[uth] of the [Little] Kanhawa is 50 Miles. That from Monongahela Court House, 15 Miles along the new road which leads into Braddocks road, East of the winding ridge, and McCulloch’s path, to one Joseph Logston’s on the North branch of Potomack is about 40 Miles—that this way passes through Sandy Creek glades, and the glades of Yohiogany, and may be made good. But, if the road should go from Clarke’s Town on the Western fork of Monongahela, 15 Miles below the [Bulltown] carrying place to the aforesaid Logston’s, it would

   

cross the Tyger Valley River (the largest branch of Monongahela) above the falls therein, go through the glades of Monongahela; cross Cheat river at the Dunkers bottom (25 Miles from its Mouth) and thence through the Glades of Yohiogany—in all f[ro]m the [Little] Ka[naw]ha 85 Miles. That the Cheat river where it runs through the Laurel hill is, in their opinion, so incomoded with large rock stones, rapid, and dashing water from one rock to another, as to become impassable; especially as they do not think a passage sufficient to admit a Canal can be found between the Hills & the common bed of the river—but of these matters none of them pretended to speak from actual knowledge, or observation; but from report, and partial views. That from these rapids to the Dunkers bottom, & four Miles above, the navigation is very good, after which for 8 Miles the river is very foul, & worse to pass than it is through the Laurel hill; but from thence upwards, thro’ the horse Shoe bottom, & many miles higher, it is again good, & fit for transportation; but (tho’ useful to the Inhabitants thereof) will conduce nothing to the general plan, as it is thought no part of the Cheat River runs nearer to the navigable part of the No. branch of Potomack than the Dunkers bottom does, which they add is about 25 Miles of good road. From the Dunkers bottom to Clarkes Town they estimate 35 Miles, and say the Tyger Valley fork of the Monongahla affords good navigation above the falls which is 7 Miles only from the Mouth, & is a Cateract of 25 feet.